SOLOMON TECHNOLOGIES, INC.


Supplemental Employment Agreement




THIS AGREEMENT supplements the Employment Agreement between Peter W. DeVecchis,
Jr. (“Employee”) and Solomon Technologies, Inc. (the “Company”) dated May 24,
2004, as modified from time to time (“Agreement”). Capitalized terms not defined
herein shall have the same meaning as in the Agreement.


1. Payment of Compensation in Shares. Employee and the Company agree that, at
the Company’s option upon five business days notice to Employee, the Company may
pay Employee some or all of Employee’s Base Salary up to an aggregate of $70,000
over the course of 12 months beginning May 2008, in installments of up to
$5833.33 per month, in shares of its common stock, par value $.001, registered
with the Securities and Exchange Commission on Form S-8 or equivalent, rather
than in cash (each such payment a “Stock Payment”).


2. DWAC. Stock Payments shall be made available to Employee via DWAC to his
brokerage account.


3. Withholding and Employee Taxes. The Company will timely advise Employee of
the required employee portion of employment taxes that Employee shall pay to the
Company with respect to each Stock Payment. The Company will also timely advise
Employee of the amount of income tax withholding Employee should pay based on
amounts withheld from his cash compensation. In all other respects, the Company
will cooperate with Employee to establish all procedures necessary to assure
that Employee’s withholding and employee tax obligations are satisfied with
respect with Stock Payments of Base Compensation.


4. Agreement. Except as modified hereby, the Agreement shall remain in full
force and effect.






Dated: May 19, 2008




/s/ Peter W. DeVecchis, Jr
Peter W. DeVecchis, Jr.




SOLOMON TECHNOLOGIES, INC.
 


By:  /s/ Gary M. Laskowski
Gary M. Laskowski
Chairman, Board of Directors
 
 
 

--------------------------------------------------------------------------------

 